Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
         Claim 1 is allowable. The restriction requirement between Invention I, II, III as set forth in the Office action mailed on 03/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/17/2021 is fully withdrawn.  Claims 18, 19, directed to Invention II, III no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Chao Wei Chung on 05/19/2022.
The application has been amended as follows: 
Claim 19 line 1 the recitation “A computer-readable recording medium for controlling” is amended to recite “A non-transitory computer-readable recording medium storing a program for controlling”;
Line 18 the recitation “wherein the control program causes a computer of to execute” is amended to recite “wherein the

Response to Arguments
Claim Interpretation:
The limitations “optical path switching unit, endoscope processing unit ”in claim 1, interpreted under 35 U.S.C. 112(f) are withdrawn since the claims have been amended to sufficiently recite definite structure and/or no longer meet the 3-prong analysis. See MPEP 2181.
35 USC § 112
35 USC § 112 rejections regarding Claims 2-14 included in Office Action mailed on 08/25/2021 has been withdrawn per applicant’s amendment to the claim filed 12/21/2021.
35 USC § 102/103
35 USC § 102 rejections regarding Claims 1-3, 17 included in Office Action mailed on 08/25/2021 has been withdrawn per applicant’s amendment to the claim filed 12/21/2021. Consequently, 35 USC § 102 rejections mailed on 08/25/2021 has been withdrawn.



Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claims 1, 18, 19 recites “an actuator configured to switch between a first optical path and a second optical path so that only one of a first subject image and a second subject image is imaged on an image forming area where the first subject image and the second subject image are commonly focused…the second subject image being an image of the subject formed by light emitted from a second objective optical system disposed at the distal end of the insertion portion and having an optical magnification higher than that of the first objective optical system; and a processor configured to receive instruction for zoom magnification; perform a comparison…control the actuator to switch to one of the first optical path …and the second optical path…based on a result of the comparison of the zoom magnification with the optical magnification of the second objective optical system; control the image sensor to acquire one of a first image…and a second image… and applying image processing to one of the first image and the second image…”;
“an actuator configured to switch between a first optical path and a second optical path so that only one of a first subject image and a second subject image is imaged on an image forming area where the first subject image and the second subject image are commonly focused…the second subject image being an image of the subject formed by light emitted from a second objective optical system disposed at the distal end of the insertion portion and having an optical magnification higher than that of the first objective optical system, wherein the control method comprises performing a comparison…controlling the actuator to switch to one of the first optical path …and the second optical path…based on a result of the comparison of the zoom magnification with the optical magnification of the second objective optical system; controlling an image sensor to acquire one of a first image…and a second image… and applying image processing to one of the first image and the second image… ”;
“an actuator configured to switch between a first optical path and a second optical path so that only one of a first subject image and a second subject image is imaged on an image forming area where the first subject image and the second subject image are commonly focused…the second subject image being an image of the subject formed by light emitted from a second objective optical system disposed at the distal end of the insertion portion and having an optical magnification higher than that of the first objective optical system, wherein the program causes a computer to execute …controlling the actuator to switch to one of the first optical path …and the second optical path…based on a result of the comparison of the zoom magnification with the optical magnification of the second objective optical system; controlling an image sensor to acquire one of a first image…and a second image… and applying image processing to one of the first image and the second image…”.
Takahashi US20100208046A1 teaches endoscope apparatus comprising an insertion portion, two optical systems having variable magnification and path switching mean capable of switching between two optical paths, however, does not disclose “an actuator configured to switch between a first optical path and a second optical path so that only one of a first subject image and a second subject image is imaged on an image forming area where the first subject image and the second subject image are commonly focused…the second subject image being an image of the subject formed by light emitted from a second objective optical system disposed at the distal end of the insertion portion and having an optical magnification higher than that of the first objective optical system; and a processor configured to receive instruction for zoom magnification; perform a comparison…control the actuator to switch to one of the first optical path …and the second optical path…based on a result of the comparison of the zoom magnification with the optical magnification of the second objective optical system; control the image sensor to acquire one of a first image…and a second image… and applying image processing to one of the first image and the second image…”;
“an actuator configured to switch between a first optical path and a second optical path so that only one of a first subject image and a second subject image is imaged on an image forming area where the first subject image and the second subject image are commonly focused…the second subject image being an image of the subject formed by light emitted from a second objective optical system disposed at the distal end of the insertion portion and having an optical magnification higher than that of the first objective optical system, wherein the control method comprises performing a comparison…controlling the actuator to switch to one of the first optical path …and the second optical path…based on a result of the comparison of the zoom magnification with the optical magnification of the second objective optical system; controlling an image sensor to acquire one of a first image…and a second image… and applying image processing to one of the first image and the second image… ”;
“an actuator configured to switch between a first optical path and a second optical path so that only one of a first subject image and a second subject image is imaged on an image forming area where the first subject image and the second subject image are commonly focused…the second subject image being an image of the subject formed by light emitted from a second objective optical system disposed at the distal end of the insertion portion and having an optical magnification higher than that of the first objective optical system, wherein the program causes a computer to execute …controlling the actuator to switch to one of the first optical path …and the second optical path…based on a result of the comparison of the zoom magnification with the optical magnification of the second objective optical system; controlling an image sensor to acquire one of a first image…and a second image… and applying image processing to one of the first image and the second image…”.
As recited in claim 1, 18 and 19.

Naoki WO2017/221507A1 teaches an endoscope with left and right optical system having different magnification and a video signal processing unit performs switching to the first or second image depending on the determination result of the proper image determination unit, however does not teach “an actuator configured to switch between a first optical path and a second optical path so that only one of a first subject image and a second subject image is imaged on an image forming area where the first subject image and the second subject image are commonly focused…the second subject image being an image of the subject formed by light emitted from a second objective optical system disposed at the distal end of the insertion portion and having an optical magnification higher than that of the first objective optical system; and a processor configured to receive instruction for zoom magnification; perform a comparison…control the actuator to switch to one of the first optical path …and the second optical path…based on a result of the comparison of the zoom magnification with the optical magnification of the second objective optical system; control the image sensor to acquire one of a first image…and a second image… and applying image processing to one of the first image and the second image…”;
“an actuator configured to switch between a first optical path and a second optical path so that only one of a first subject image and a second subject image is imaged on an image forming area where the first subject image and the second subject image are commonly focused…the second subject image being an image of the subject formed by light emitted from a second objective optical system disposed at the distal end of the insertion portion and having an optical magnification higher than that of the first objective optical system, wherein the control method comprises performing a comparison…controlling the actuator to switch to one of the first optical path …and the second optical path…based on a result of the comparison of the zoom magnification with the optical magnification of the second objective optical system; controlling an image sensor to acquire one of a first image…and a second image… and applying image processing to one of the first image and the second image… ”;
“an actuator configured to switch between a first optical path and a second optical path so that only one of a first subject image and a second subject image is imaged on an image forming area where the first subject image and the second subject image are commonly focused…the second subject image being an image of the subject formed by light emitted from a second objective optical system disposed at the distal end of the insertion portion and having an optical magnification higher than that of the first objective optical system, wherein the program causes a computer to execute …controlling the actuator to switch to one of the first optical path …and the second optical path…based on a result of the comparison of the zoom magnification with the optical magnification of the second objective optical system; controlling an image sensor to acquire one of a first image…and a second image… and applying image processing to one of the first image and the second image…”.
As recited in claim 1, 18 and 19.

Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/           Examiner, Art Unit 3795    

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795